Citation Nr: 9934706	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-06 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include emphysema, on a 
secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1960 to 
January 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1996 rating decision by the 
No. Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans' Affairs (VA) which denied entitlement 
to service connection for COPD as secondary to the service-
connected disability of inactive pulmonary tuberculosis.

The Board interprets the statements and medical evidence 
submitted by the veteran, as raising the issue of service 
connection for bronchitis.  This issue has not been 
specifically adjudicated by the RO and is not included in the 
current appeal.  Accordingly, this issue is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  Service connection is in effect for the following:  
residuals of a fracture of the transverse process, L2, L3, 
evaluated as 40 percent disabling; tinnitus evaluated as 10 
percent disabling; pulmonary tuberculosis, inactive, hearing 
loss, and deviated nasal septum, each evaluated as 
noncompensable.

2.  There is no competent medical evidence showing that the 
veteran currently has COPD, to include emphysema.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD, to 
include emphysema, on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The service medical records (SMR's) show that in August 1965 
the veteran was treated for acute bronchitis.  A June 1971 
chest film x-ray showed hyperaeration of both lung fields.  
The veteran related that he had smoked 1 and 1/2 packs of 
cigarettes for many years.  A diagnosis of COPD was 
considered doubtful by the military physician.  The 
examination was within normal limits.  In June 1979 the 
veteran was seen at the dispensary for chest pain.  The 
impression was left lower lobe pneumonia with pleural 
effusion.  He received follow-up treatment, including 
hospitalization in July 1979.  He was re-hospitalized later 
in July 1979 for left pleural effusion.  He was discharged in 
October 1979 with a diagnosis of presumed tuberculous 
pleuritis of the left lung.

An August 1979 medical examination for the purposes of 
retirement showed that the veteran's lungs and chest were 
normal.  The examiner noted that the veteran was presently on 
INH therapy for tuberculosis with no foreseen complications. 

The veteran underwent VA examinations in August 1980 and 
October 1981 in order to evaluate the pulmonary tuberculosis.  
The diagnosis rendered in October 1981 was pulmonary 
tuberculosis, maximum involvement, moderately advanced, 
chemotherapy given, inactive.

The veteran has been examined and treated intermittently at 
private and VA facilities from 1982 to 1997 for various 
disorders.  A May 1990 VA radiology report indicates that the 
veteran had reported a cough with yellow sputum and left 
anterior "pleuring" for two months.  The lungs were clear.  
Chest x-ray showed no active disease.  He was seen at a VA 
outpatient clinic in September 1990 for chest pain and a 
cough, which was productive of phlegm in the early morning.  
An examination of the lungs showed no abnormality.  The 
report contains the notation of x-rays: emphysema.  The 
veteran was treated for bronchitis in May 1995 at a VA 
facility.  

A VA examination was conducted in September 1996.  At that 
time the examiner indicated that the pulmonary tuberculosis 
had been inactive since 1981.  The veteran reported that in 
recent months he had some trouble breathing.  When he walked 
about 5 minutes he had shortness of breath.  He stated that 
he had congestion in his lungs and had pneumonia two to three 
time over the past year.  

The examination showed normal chest cage mobility.  The 
veteran did not cough during the interview.  His lungs were 
clear to auscultation and percussion.  Chest x-rays were 
normal.  Pulmonary function test findings were interpreted as 
being within normal limits.  The diagnosis was pulmonary 
tuberculosis, maximum involvement, moderately advanced, 
inactive since 1981 and COPD not found

A March 1997 statement from a private physician is to the 
effect that the veteran had chronic lung disease, which has 
gotten progressively worse.  He had to quit his job due to 
dust exposure.  In an April 1997 RO personal hearing the 
veteran stated that he was told he needed to quit his job for 
medical reasons.  He states that he has trouble breathing and 
chest pains.  The veteran contends that his current breathing 
problems are directly related to his tuberculosis.  He 
contends that his current symptoms have persisted since he 
was treated in service around the same time as his 
tuberculosis.  

A July 1997 statement from a private physician indicates that 
veteran began having lung problems prior to his discharge 
from service in the 1980's.  The veteran has continued to 
have problems with recurrent bouts of bronchitis.  The 
physician stated that the veteran has gotten worse in the 
past two years with increasing cough, and sputum.  

II. ANALYSIS

Service connection is in effect for the following:  residuals 
of a fracture of the transverse process, evaluated as 40 
percent disabling; tinnitus evaluated as 10 percent 
disabling; pulmonary tuberculosis, inactive, hearing loss, 
and deviated nasal septum, each evaluated as noncompensable.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990). A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81. An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury during service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  If 
a claim is not well grounded VA does not have a statutory 
duty to assist the veteran in the development of evidence 
pertinent to his claim.

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  See, Murphy, at 
81; see, also, Heuer v. Brown, 7 Vet. App. 379, 384 (1995), 
and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  See, 38 C.F.R. § 3.310(a) (1998).

In Allen v. Brown, 7 Vet.App. 439 (1994) (en banc), the Court 
held that where service connection is sought on a secondary 
basis, service connection could be granted for a disability 
which was not only proximately due to or the result of a 
service-connected condition, but could also be granted where 
a service-connected disability had aggravated a nonservice- 
connected disability, with compensation being paid for the 
amount of disability which exceeded "the degree of disability 
existing prior to the aggravation.

The well-groundedness requisite set forth by the Court in 
Caluza also applies to claims for secondary service 
connection.  In this regard, it is noted that the Court has 
specifically indicated that "claim[s] for secondary service 
connection, like all claims, must be well grounded."  See, 
in this regard, Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
Consequently, if a claimant is seeking service connection 
benefits on a secondary basis, there must be evidence of a 
current disability and evidence linking that disability to a 
service-connected disability.

The veteran's testimony and statements are deemed to be 
competent evidence when describing symptoms of a disease or 
injury.  However, he is not competent, in the absence of 
evidence demonstrating that he has medical training or 
expertise, to render medical findings, diagnoses or opinions.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In this regard, the service medical records do not medically 
confirm the presence of COPD.  While the June 1971 report 
references COPD, the examiner indicated it was doubtful.  
Additionally, the remainder of the service medical records do 
not show the presence of COPD, to include emphysema.  The 
treatment records show that the veteran was treated for 
pneumonia and pulmonary tuberculosis.  

Additionally, the post service medical records do not show 
the presence of COPD.  While the September 1990 VA outpatient 
report referenced emphysema, this disability was not 
clinically confirmed.  In fact, the September 1996 VA 
examination, which included chest x-rays and pulmonary 
function tests, specifically ruled out the presence of COPD, 
to include emphysema.  The only chronic lung disorder shown 
was the pulmonary tuberculosis.  The Board notes that 
bronchitis was diagnosed following service.  However, this 
issue is not currently in appellate status. 

The veteran has not submitted any competent medical evidence 
nor is there any competent medical evidence of record which 
confirms the current presence of COPD.  Accordingly, the 
claim is not well grounded and must be denied.  See Caluza, 
supra.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include emphysema, on a 
secondary basis is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

